Citation Nr: 9924242	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of 
hepatitis and, if so, whether that claim is well grounded.

2.  Entitlement to service connection for a splenectomy.


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
June 1976.  This appeal arises from an October 1993 rating 
decision of the Philadelphia, Pennsylvania, regional office 
and insurance center (ROIC) which determined that the veteran 
had failed to submit new and material evidence to reopen the 
claim of service connection for the residuals of hepatitis, 
and which denied service connection for a splenectomy. 

In view of the finding of the Board of Veterans' Appeals 
(Board) that additional development is warranted, the issue 
of service connection for a splenectomy will be discussed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  In December 1983, the Board denied service connection for 
the residuals of hepatitis on a finding that there was no 
evidence the veteran suffered from the residuals of a 
hepatitis infection for which he received treatment in 
service.

2.  The evidence received since the Board's December 1983 
decision suggests that the veteran suffers from cirrhosis of 
the liver due, in part, to his history of having hepatitis.

3.  The appellant's claim of entitlement to service 
connection for the residuals of hepatitis is plausible.


CONCLUSIONS OF LAW

1.  The December 1983 Board decision denying service 
connection for the residuals of hepatitis is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 
(1998).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for the 
residuals of hepatitis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for the 
residuals of hepatitis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his 
abdomen and viscera were normal.  In October 1974, the 
veteran asked that he be given a liver function test.  He 
said that a police examination required him to have said test 
because he had had hepatitis in 1970.  He had a phosphatase 
alkaline of 23, a total bilirubin of 0.9, and a bilirubin of 
0.3.  The examiner stated that these results were normal.  
The veteran requested a repeat of the liver function test in 
December 1974.  The repeat liver function test was also 
reported to be normal.  He had a phosphatase alkaline of 43, 
a SGOT of 44, a total bilirubin of 0.3, and a direct 
bilirubin of 0.1.

On a Report of Medical Examination pending discharge, the 
veteran's abdomen and viscera were noted to be normal.  The 
examiner observed that the veteran had had one (1) episode of 
yellow jaundice in 1970, that he was hospitalized for six 
weeks, and that he had a normal recovery with no 
complications.

In June 1982, the veteran filed a claim for service 
connection for the residuals of hepatitis.  He said he 
contracted hepatitis while stationed at Lackland Air Force 
Base in November 1970.  He maintained that abnormal liver 
function test results had disqualified him from police 
employment.  The veteran attached a note from George E. 
Homsy, M.D., dated in June 1982 which indicated that he was 
seen for complaints of nocturia, urethral pain, and an 
increase in the size of his penis, and that a urinalysis had 
revealed 4 milligrams urobilin.  

The veteran was afforded a VA general medical examination in 
October 1982.  His history of having had hepatitis in service 
was referenced.  He complained of having bile in his urine, 
failing a civil service test due to liver function, and 
experiencing pain after eating greasy food.  He also endorsed 
frequency and burning on urination, a poor appetite, and 
weight loss.  His abdomen was soft and non-tender.  The liver 
was not palpable.  The veteran had an elevated SGOT of 76 and 
an elevated total bilirubin of 1.2.  The impression was 
history of hepatitis.

By a rating action dated in November 1982, service connection 
for hepatitis was denied.  While service medical records 
showed treatment for hepatitis, the RO found that there was 
no evidence of a residual disability.  The veteran appealed 
this decision.

In December 1983, the Board denied service connection for the 
residuals of hepatitis.  The Board determined that the 
service medical records made reference to the veteran 
contracting hepatitis in service and receiving treatment for 
the same.  However, the presence of having hepatitis in 
service, in itself, was found to be insufficient to establish 
service connection.  While there was some evidence of 
abnormal liver function studies in service and post-service, 
the Board held that actual residuals of hepatitis were not 
adequately demonstrated at discharge or post-service 
examination.

Thereafter, in conjunction with claims for service connection 
and increased evaluations, VA examination reports and medical 
records from the Coatesville VA Medical Center (VAMC), Paoli 
Memorial Hospital, the Philadelphia VAMC, Common General 
Hospital of Sullivan County, and W.J. Bainbridge, M.D, dated 
from April 1987 to March 1991 were considered by the RO.  The 
records showed that the veteran was evaluated and/or treated 
for, but not limited to, prostatitis, hepatitis, substance 
abuse, post-traumatic stress disorder, and splenomegaly.  
Significantly, a December 1989 discharge summary from the 
Philadelphia VAMC indicated that the veteran had been 
admitted on a drug and alcohol protocol.  As he had elevated 
liver function tests during this time, a hepatitis screen was 
performed.  He was found to be a hepatitis B carrier.  He had 
positive hepatitis B surface antigens and a positive anti-hep 
B core antibody.  Because of the anti-B care antibody, it was 
thought that the veteran was a carrier rather than having 
acute illness.

In October 1992, the veteran filed a request to reopen the 
claim of service connection for the residuals of hepatitis.  
He submitted a letter from D.E. Schiller, M.D., dated that 
same month.  Therein, Dr. Schiller stated that she had been 
treating the veteran for a duodenal ulcer.  She reported that 
the veteran had been seen by other gastroenterologists who 
had diagnosed him as having cirrhosis.  She said the 
cirrhosis had been confirmed during a recent ultrasound of 
the liver.

The additional evidence received in connection with the 
request to reopen the claim includes numerous written 
statements by the veteran.  The veteran essentially argued 
that he had incurred serious damage to his liver due to his 
inservice hepatitis infection.  He said his hepatitis 
infection had also caused damage to his appendix and spleen.  
In this regard, he noted that his appendix and spleen had 
recently been surgically removed because of scarring.

The evidence also includes medical records from various VA 
and non-VA health care providers.  Of note, a May 1992 
discharge summary from Paoli Memorial Hospital revealed that 
the veteran was admitted for right upper quadrant pain.  He 
was observed to have had history of portal hypertension, 
hepatitis, cirrhosis, and alcohol abuse.  A recently 
performed ultrasound showed splenomegaly, evidence of 
varices, stones in the gallbladder, and a small liver which 
was consistent with hypertension on the basis of cirrhosis.  
The admitting diagnosis was alcoholic cirrhosis with 
cholelithiasis.  He underwent a splenectomy and 
cholecystectomy.  A wedge biopsy of the liver showed active 
micronodular cirrhosis.

An October 1992 report of an abdominal ultrasound from Paoli 
indicated that the veteran's liver was small, and that the 
echogenecity was diffusely increased.  No definite 
intrahepatic mass was identified.  The examiner stated that 
these findings were suggestive of cirrhosis of the liver.  
The veteran was also observed to be status post splenectomy 
and status post cholecystectomy.

Finally, in a treatment note from Dr. Bainbridge dated in 
June 1993, the veteran had increased tenderness in the right 
lower quadrant.  There was positive rebound over the right 
lower quadrant.  There was also guarding.  The assessment was 
history of cirrhosis of the liver secondary to substance 
abuse and hepatitis.  A January 1996 letter from Dr. 
Bainbridge indicated that the veteran suffered from many 
medical problems including hepatitis B and C and cirrhosis.

In March 1999, the ROIC determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for the residuals of hepatitis.  
The ROIC found that the post-service medical evidence showed 
treatment for hepatitis but made no reference to the 
hepatitis infection being incurred during active service.  As 
such, the evidence submitted in connection with the request 
to reopen was held not to constitute new and material 
evidence because, while the evidence was new, it was not 
directly relevant to the issue on appeal.  A supplemental 
statement of the case was sent to the veteran in March 1999.

II.  Analysis

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1100 (1998).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously finally denied, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  The Board denied entitlement to 
service connection for the residuals of hepatitis in December 
1983.  That denial is final.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented in this case.  The 
claim concerning service connection for the residuals of 
hepatitis therefore shall be reopened.  

The specified basis for the Board's denial in December 1983 
was that the evidence of record failed to demonstrate that 
the veteran suffered from the residuals of his inservice 
hepatitis infection.  The evidence received since the 
December 1983 decision shows that the veteran has been 
diagnosed as having hepatitis B, 
hepatitis C, and cirrhosis of the liver.  In this regard, the 
treatment note from 
Dr. Bainbridge indicated that the veteran's cirrhosis was 
due, in part, to his hepatitis.  This evidence is new and 
material because it establishes that the veteran currently 
suffers from a liver disorder, and that said liver disorder 
is a result of a hepatitis infection.  The Board recognizes 
that there is also evidence that attributes the veteran's 
cirrhosis of the liver solely to his history of alcohol 
abuse.  However, for the purposes of determining whether the 
veteran has submitted new and material evidence to reopen his 
claim for service connection, the Board finds that this new 
evidence is sufficiently probative of the issue at hand, and 
must be considered in order to fairly decide the merits of 
the veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopen claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81.  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

As referenced above, service connection will be granted for 
any disability resulting from a disease contracted during 
active military service.  In this case, the findings made by 
Dr. Bainbridge in 1993 constitute plausible competent 
evidence to support the veteran's claim that the residuals of 
his inservice hepatitis infection has caused a chronic 
disability, cirrhosis of the liver.  Accordingly, the Board 
finds that the veteran's claim is well grounded.


ORDER

The claim of service connection for the residuals of 
hepatitis is reopened and well grounded.  To this extent 
only, the benefit sought on appeal is granted.


REMAND

As referenced above, the ROIC found no new and material 
evidence to reopen and the Board finds that such new and 
material evidence has in fact been received (thus reopening 
the claim), and that the claim for service connection for the 
residuals of hepatitis is well grounded.  Thus, the case must 
be remanded to the RO for a de novo review of the entire 
record unless there would be no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  This review must 
be performed after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

In this regard, Board notes that there is a disparity of 
findings relative to the cause of the veteran's cirrhosis of 
the liver.  The cirrhosis has been attributed to his history 
of alcohol and substance abuse in addition to his hepatitis 
infection.  The development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment in 
the guise of a Board opinion.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Accordingly, the veteran should be 
afforded a special VA examination to determine the etiology 
of his current liver disorder.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  As this matter is 
being returned for a medical examination, the RO should 
obtain the veteran's current medical records pertaining to 
the treatment of his liver disorder.

The Board also observes that the veteran has asserted that 
his liver disorder is etiologically related to his exposure 
to Agent Orange.  He maintains that dioxins from Agent Orange 
infiltrated his liver and exacerbated the effects of his 
hepatitis infection.  The RO has not addressed the issue of 
service connection for a liver disorder as secondary to 
exposure to herbicide agents.  This issue is inextricably 
intertwined with the current appeal.  A claim that is 
inextricably intertwined with a pending claim must be 
adjudicated prior to a final order with respect to the 
pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Thus, the claim of service connection for a liver disorder as 
secondary to exposure to herbicide agents must be adjudicated 
in connection with the current claim.

With regard to his claim for service connection for a 
splenectomy, the veteran has asserted that the damage to his 
spleen, which resulted in its removal, was due to his 
hepatitis infection.  He has also alleged that his exposure 
to Agent Orange caused spleen damage.  Neither the issue of 
service connection for a splenectomy as secondary to 
hepatitis nor the issue of service connection for a 
splenectomy as secondary to exposure herbicide agents has 
been discussed by the RO.  Both of these issues are 
inextricably intertwined with the current appeal and must be 
adjudicated in connection therewith.  See Harris.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary prior to the Board entering a final 
decision on this appeal.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should inform the veteran that 
it will consider the issues of 
entitlement to service connection for a 
liver disorder as secondary to herbicide 
exposure, entitlement to service 
connection for a splenectomy as secondary 
to hepatitis, and entitlement to service 
connection for a splenectomy as secondary 
to exposure to herbicide agents.  He 
should be provided the opportunity to 
furnish additional evidence or argument 
on these issues.  In the event any of the 
claims are denied, the veteran must be 
provided proper notice thereof, with his 
appellate rights.

2.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who treated 
him for his liver condition or hepatitis 
since discharge.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  This 
should include medical records from the 
Coatesville VAMC, Philadelphia VAMC, and 
any other identified VA facility.

3.  After the above development has been 
completed and all records have been 
associated with the claims folder, the 
veteran should be afforded a special VA 
liver examination.  Such tests or 
consultations as the examiner deems 
necessary should be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review.  The reasons for any conclusions 
made by the reviewing physician should be 
discussed in detail.  The examiner should 
be asked to identify the correct 
diagnosis of the veteran's liver 
disorder.  In doing so, the examiner 
should state whether it is at least as 
likely as not that the condition is 
etiologically related to the hepatitis 
infection for which he received treatment 
in service. (Note, the standard of proof 
needed by VA laws and regulations is 
underlined, and the examiner should 
answer the question as phrased.)

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional medical information 
and afford due process.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

